FILED
                            NOT FOR PUBLICATION                               JAN 28 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWARD DEMERSON,                                  No. 14-15174

               Plaintiff - Appellant,             D.C. No. 1:08-cv-00144-LJO-SKO

 v.
                                                  MEMORANDUM*
L. CARTAGENA, Lieutenant; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Edward Demerson, a former California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

file a pretrial statement. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion the district court’s dismissal for failure to comply with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court order. In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217,

1226 (9th Cir. 2006). We affirm.

      The district court did not abuse its discretion by dismissing Demerson’s

action because Demerson failed to comply with the district court’s scheduling

order and the relevant factors weigh in favor of dismissal. See id. at 1226-29

(discussing factors for determining whether to dismiss a case for failure to comply

with a court order, and noting that Fed. R. Civ. P. 16(f) permits a judge “to make

such orders as are just for a party’s failure to obey a scheduling or pretrial order,

including dismissal”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Demerson’s motions, filed on November 5, 2014 and November 23, 2015,

are denied as moot.

      AFFIRMED.




                                           2                                     14-15174